DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received November 29, 2021 has been entered. Claims 1, 7, and 11 have been amended and Claims 21-25 are newly entered. 
Claim 1 has been amended to specify a step of “sintering the electrode material without removing the template.” Claims 7 and 11 have been amended to change the dependency of Claim 7 from Claim 6 to Claim 1, and to clarify the claim language.
The Applicant notes that “[s]upport for the amendments is found throughout the specification.” Remarks at 6. Support has been found by the Office at ¶ [0011], [0057], [0072], [0090], [0110], [0282].
New Claims 21-25 are directed to a method of making an electrode for an electrochemical reactor. These claims are withdrawn from consideration as being drawn to a non-elected invention for the reasons set forth in the Election/Restrictions section below.
Response to Arguments
The Applicant’s arguments and remarks received November 29, 2021 traversing the September 2, 2021 Non-Final Rejection have been fully considered. It is respectfully submitted that the Applicant’s arguments are not persuasive and the rejections are accordingly maintained.

Second, with respect to the rejection of Claim 7 as unpatentable under 35 U.S.C. 103 over JAKUS in view of US2018/0250746 to Symeonidis et al. (“SYMEONIDIS”), the Applicant contends that SYMEONIDIS does not remedy the alleged deficiencies of JAKUS and accordingly the rejection fails to present a prima facie case of obviousness. Remarks at 7, 8.
It is respectfully submitted that the Applicant’s arguments are not persuasive because, contrary to the Applicant’s argument, JAKUS teaches the disputed limitations.
The Applicant’s disclosure notes that the claimed term “sintering” is “is the process of compacting and forming a solid mass of material by heat or pressure without melting it to the point of liquefaction.” Specification at ¶ [0133].
Consistent with the Applicant’s disclosure and the Applicant’s description of the term “sintering,” JAKUS first forms a solid mass of material by heat or pressure, without melting it to the point of liquefaction, prior to subsequent heat treatment to remove a sacrificial material to form channels or pores in the fuel cell component. For example, JAKUS teaches that the cathode, electrolyte, and anode are bonded together to form “a 
Because JAKUS discloses the disputed limitations, the Applicant’s arguments are not persuasive and the rejections set forth in the Non-Final Rejection are maintained herein.
Claim Interpretation
	The claimed term “sintering” is interpreted in light of the Applicant’s disclosure, and in view of the understanding of a person having ordinary skill in the art, to require a process of forming a solid mass of material by the application of heat, pressure, or some other form of energy to materials or a mixture of materials. For example, applying heat or pressure to a loose mixture of powders including a resin, where following the application of heat or pressure the mixture of powders is bonded together to form a solid mass and the powders are no longer a loose mixture of powders. An alternative example is applying a high amount of thermal energy, such as by heating to over 1,000°C, to a mass of inorganic powders, such that the mass of inorganic powders is densified and a solid mass of material is obtained.

	¶ [0072] In this disclosure, sintering refers to a process to form a solid mass of material by heat or pressure, or a combination thereof, without melting the material to the extent of liquefaction. For example, material particles are coalesced into a solid or porous mass by being heated, wherein atoms in the material particles diffuse across the boundaries of the particles, causing the particles to fuse together and form one solid piece. In this disclosure and the appended claims, Tsinter refers to the temperature at which this phenomenon begins to take place.
	¶ [0133] Sintering is the process of compacting and forming a solid mass of material by heat or pressure without melting it to the point of liquefaction.
Election/Restrictions
Newly submitted claims 22-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New Claims 22-25 are directed to a method of making an electrode for an electrochemical reactor and the method is independent and distinct from the invention originally claimed because (1) the newly claimed method does not require each of the method steps of originally examined method of Claims 1-10, (2) can independently and distinctly from the examined method of Claims 1-10 form the product of Claim 11, (3) may contain patentable subject matter that is independent and distinct from that of the examined method of Claims 1-10 such as depositing a shield material to cover the filler material as .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0009329 to Hunt et al. discloses additive manufacturing processes where partial or moderate sintering is conducted on powder compositions, followed by a later step of more complete sintering, wherein sintering may be accompanied by deposition of a carbon layer on top of the powder compositions (¶ [0019]-[0023]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0019493 to Jakus et al.
	Regarding Claim 1, JAKUS discloses a method of making an electrode for an electrochemical reactor (abstract, ¶ 3-6) comprising: providing a template (¶ 3-6, ¶ 76-81 where the template comprises a substrate with green state printed electrode regions and channel regions including sacrificial material); and depositing electrode material such that the electrode material is in contact with the template (electrode material is in contact with the channel region sacrificial material); wherein the template is provided in a form that produces channels in the electrode material when at least a portion of the template is removed (channels are produced after the channel sacrificial material is burned out during heat treatment, ¶ 3-6, ¶ 76-81).
JAKUS further teaches sintering the electrode material without removing the template as required by Claim 1. Consistent with the Applicant’s disclosure and the Applicant’s description of the term “sintering,” JAKUS first forms a solid mass of material by heat or pressure, without melting it to the point of liquefaction, prior to subsequent heat treatment to remove a sacrificial material to form channels or pores in the fuel cell component. For example, JAKUS teaches that the cathode, electrolyte, and anode are bonded together to form “a green body cell” and then the green body cell is co-sintered. JAKUS at ¶ [0004]-[0005]. The bonding process to form the green body cell may comprise hot press lamination where the application of heat and pressure bonds the 
	Regarding Claim 2, JAKUS further discloses the method of claim 1, wherein the electrode material comprises Ni, NiO, YSZ, LSM (¶ 79-82).
	Regarding Claim 3, JAKUS further discloses the method of claim 1, where the template comprises graphite (¶ 79).
	Regarding Claim 4, JAKUS further discloses the method of claim 1, wherein the template comprises dispersed metal oxide particles (green electrode material regions prior to heat treatment include dispersed metal oxide such as NiO; ¶ 79).
	Regarding Claim 5, JAKUS further discloses the method of claim 1, wherein providing a template comprises printing the template or printing precursors that combine to form the template (¶ 79-82, ¶ 3-6, where the green materials are printed).
	Regarding Claim 6, JAKUS further discloses the method of claim 1, wherein the electrode material is deposited slice by slice (¶ 16, stacked layers are printed layer by layer; ¶ 79-82 rows of electrodes are printed row by row which also is equivalent to slice by slice as claimed).
Regarding Claim 8, JAKUS further discloses the method of claim 1, wherein the depositing is performed using inkjet printing (¶ 19, printing of precursor ink compositions using 3D print head nozzle).
	Regarding Claim 9, JAKUS further discloses the method of claim 1 comprising removing at least a portion of the template to produce the channels in the electrode material, wherein removing comprises heating, combustion, solvent treatment, oxidation, reduction, gasification, dissolution, vaporization, melting, or combinations thereof (removal by heat treatment and vaporization of the sacrificial material, ¶ 79-82).
	Regarding Claim 10, JAKUS further discloses the method of claim 9, wherein the removing takes place after the electrochemical reactor is formed or when the electrochemical reactor is first operated (¶ 4, co-sintering the green body cell takes place after the electrochemical reactor is formed).
	Regarding Claim 11, JAKUS further discloses an electrode for an electrochemical reactor comprising electrode material and a template, wherein the template occupies channels in the electrode material (as discussed above, see ¶ 3-6, 79-82. Fig. 1).
	Regarding Claim 12, JAKUS further discloses the electrode of claim 11, wherein the electrode material comprises Ni, NiO, YSZ, or LSM (¶ 79-82).
	Regarding Claim 13, JAKUS further discloses the electrode of claim 11, wherein the template comprises carbon, graphite, graphene, cellulose, metal oxides, polymethyl methacrylate, nano diamonds, or combinations thereof (¶ 79-2, graphite sacrificial material).
Regarding Claim 14, JAKUS further discloses the electrode of claim 11, wherein the channels extend across the length of the electrode in the direction of fluid flow when the electrode is in use (as shown by Fig. 1 and described by ¶ 79-82; ¶ 3-7).
	Regarding Claim 15, JAKUS further discloses the electrode of claim 11, wherein the channels have a height that is less than the thickness of the electrode (¶ 109 embodiment wherein the channels and struts are 400 microns in height and the annulus of the electrode is 510 microns setting the thickness of the overall electrode to be greater than the channel height as claimed; ¶ 107 describes a thick annulus surrounding the electrode channel region).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JAKUS in view of US2018/0250746 to Symeonidis et al.
	Regarding Claim 7, JAKUS discloses the method of claim 6, and does not disclose wherein the electrode material is sintered slice by slice using electromagnetic radiation.
	However, SYMEONIDIS discloses three dimensional printing of inorganic porous material objects (abstract, ¶ 184) wherein a layer of material containing sacrificial pore former material is deposited and then sintered using electromagnetic radiation (such as by selective laser sintering – SLS, ¶ 159, abstract) and the electromagnetic radiation may sinter the green printed material layer by layer (¶ 159; ¶ 211).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729